      Case 3:18-cv-00205-DLH-ARS Document 16 Filed 01/15/19 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

Reliance Leasing Inc., Reliance Aviation,      )
and Reliance Rentals LLC,                      )
                                               )
               Plaintiffs,                     )
                                               )     ORDER OF DISMISSAL
       vs.                                     )
                                               )     Case No. 3:18-cv-205
GMI Insurance, and National Interstate         )
Insurance Company,                             )
                                               )
               Defendants.                     )


       Before the Court is a “Stipulation of Dismissal” filed on January 7, 2019. See Doc. No.

15. The Court ADOPTS the stipulation in its entirety (Doc. No. 15) and ORDERS the action

be dismissed pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure with

prejudice and without attorney’s fees, costs, or disbursements to any party.

       IT IS SO ORDERED.

       Dated this 15th day of January, 2019.

                                                     /s/ Daniel L. Hovland
                                                     Daniel L. Hovland, Chief Judge
                                                     United States District Court
